In an action to recover moneys representing back taxes due on defendant’s real estate and paid by plaintiff, plaintiff appeals from an order of the Supreme Court, Rockland County (Braatz, J.), dated March 24, 1983, which denied its motion for summary judgment. Order reversed, on the law, with costs, plaintiff’s motion for summary judgment granted and matter remitted to the Supreme Court, Rockland County, for the entry of an appropriate judgment. On a prior appeal in this matter, the Court of Appeals held that “plaintiff [would] be entitled to judgment unless defendant established] that he was in fact an insured under [plaintiff’s title insurance] policy” (Chicago Tit. Ins. Co. v Heskestad, 57 NY2d 632, 634-635). In opposition to the plaintiff’s motion for summary judgment defendant has failed to refute the documentary evidence submitted by plaintiff which establishes that defendant is not an insured under the policy. Accordingly, pursuant to the Court of Appeals determination, we find that plaintiff’s motion should be granted and the matter remitted for the entry of an appropriate judgment. Mollen, P. J., Damiani, Mangano and Gulotta, JJ., concur.